EXHIBIT 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”), dated May 25, 2018, is
between Nemus Bioscience, Inc. (the “Company”) and Douglas Cesario
(“Executive”).

 

I. POSITION AND RESPONSIBILITIES

 

A. Position. Executive is employed by the Company to render services to the
Company in the position of Chief Financial Officer reporting directly to the
Chief Executive Officer (the “Supervisor”), or such other individual stipulated
by the Supervisor. Executive shall perform the duties and responsibilities as
are normally related to such position in accordance with the standards of the
industry within which the Company operates and any additional duties now or
hereafter assigned to Executive by the Supervisor. Executive shall abide by the
Company’s rules, regulations, and practices as adopted or modified from time to
time in the Company’s sole discretion.

 

B. Other Activities. Except upon the prior written consent of the Company,
Executive will not, during the term of this Agreement, (i) accept any other
employment, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage), that might interfere
with Executive’s duties and responsibilities hereunder or create a potential
conflict of interest with the Company.

 

C. No Conflict. Executive represents and warrants that Executive’s execution of
this Agreement, employment with the Company, and the performance of Executive’s
proposed duties under this Agreement shall not violate any obligations Executive
may have to any other person or entity, including any obligations with respect
to proprietary or confidential information of any other person or entity.

 

II. COMPENSATION AND BENEFITS

 

A. Base Salary. In consideration of the services to be rendered under this
Agreement, the Company shall pay Executive a salary at the rate of $250,000 per
year (“Base Salary”). The Base Salary shall be paid in accordance with the
Company’s regularly established payroll practice. Executive’s Base Salary will
be reviewed from time to time in accordance with the established procedures of
the Company for adjusting salaries for similarly situated employees and may be
adjusted in the sole discretion of the Company.

 

B. Discretionary Bonus. The Company will, within 90 days of the end of each
calendar year, determine the annual bonus (the “Discretionary Bonus”), if any,
payable to the Executive for that calendar year, based in part on the
Executive’s achievement of milestones agreed to by the Board or the Compensation
Committee of the Board. Within 90 days of the beginning of each calendar year,
the Board or the Compensation Committee of the Board shall determine the
Executive’s milestones and the amount of bonus potentially payable if one or
more milestones are achieved for that year. The Company may determine the amount
of the Discretionary Bonus in its sole discretion and it may pay the
Discretionary Bonus in cash, shares of the Company or stock options of the
Company, or any combination thereof, and it may pay the Discretionary Bonus in a
lump sum or installments, equal or otherwise. Notwithstanding anything herein to
the contrary, the Executive must be employed on the date(s) the Discretionary
Bonus is to be paid to be eligible to receive the Discretionary Bonus, or
portion thereof.

 

   

   



 

C. Stock Options. Upon completion of a 90-day period from the Executive’s Start
Date with the Company, Executive will be granted the option to purchase an
aggregate of 1,195,073 shares of Common Stock of the Company at a per share
exercise price equal $.245 (the closing market price on the Executive’s Start
Date). The Executive’s Start Date was April 23, 2018 and the Date of Grant shall
be July 23, 2018. The stock option agreement will provide, among other things,
that, subject to Executive’s continued employment with the Company, the options
shall vest 25% on the Date of Grant and the remaining 75% will vest 1/33 on each
of the next 33 months thereafter. Options will fully vest upon a Trigger Event,
including a Sale of the Company or a Merger that will results in change of
control.

 

D. Restricted Stock Awards. Executive will be granted 643,501 RSAs thru the
Company’s 2014 Omnibus Incentive Plan. 100% of the RSAs will cliff vest on April
23, 2020. RSAs will fully vest upon a Trigger Event, including a Sale of the
Company or a Merger that will results in change of control.

 

E. Benefits. Executive shall be eligible to participate in the benefits made
generally available by the Company to similarly-situated executives, in
accordance with the benefit plans established by the Company, and as may be
amended from time to time in the Company’s sole discretion.

 

F. Vacation. The Employee will be entitled to three weeks’ vacation per fiscal
year of the Company (pre-rated for any partial fiscal years you are employed).
If you do not take the full amount of your vacation in any fiscal year, you will
be entitled to carry it forward one year. You must clear your vacation schedule
with the Board, in advance.

 

G. Expenses. The Company shall reimburse Executive for reasonable business
expenses incurred in the performance of Executive’s duties hereunder in
accordance with the Company’s expense reimbursement guidelines.

 

III. AT-WILL EMPLOYMENT; TERMINATION BY COMPANY

 

A. At-Will Termination by Company. Executive’s employment with the Company shall
be “at-will” at all times. The Company may terminate Executive’s employment with
the Company at any time, without any advance notice, for any reason or no reason
at all, notwithstanding anything to the contrary contained in or arising from
this Agreement or any statements, policies or practices of the Company relating
to the employment, discipline or termination of its employees. Upon and after
such termination, all obligations of the Company under this Agreement shall
cease, except as otherwise provided herein.

 

  2

   



 

B. Severance. Except in situations where the employment of Executive is
terminated For Cause, By Death or By Disability (as defined in Section IV
below), in the event that (i) the Company terminates Executive’s employment,
then Executive will be entitled to payment by the Company of an amount equal to
a minimum of six months of Executive’s then-current Base Salary; and after three
years of employment, the Executive will be entitled to an additional two months
of Executive’s then-current Base Salary for each year the Executive is employed
beyond the initial three years of employment by the Company to a maximum of 12
months of Executive’s then-current Base Salary, less applicable statutory
deductions and withholdings (“Severance”), to be paid as salary continuation
(and not as a lump sum) over the applicable period and in accordance with the
Company’s standard payroll practices. Executive’s eligibility for the foregoing
Severance is conditioned on Executive having first signed a release agreement in
the form attached as Exhibit A. Executive shall not be entitled to any Severance
if Executive’s employment is terminated For Cause, By Death or By Disability (as
defined in Section IV below) or if Executive’s employment is terminated by
Executive.

 

IV. OTHER TERMINATIONS BY COMPANY

 

A. Termination for Cause. For purposes of this Agreement, “For Cause” shall
mean: (i) Executive commits an act involving dishonesty, breach of trust, or
physical harm to any person; (ii) Executive willfully engages in conduct that is
in bad faith and materially injurious to the Company; (iii) Executive commits a
material breach of this Agreement, which breach is not cured within 30 days
after written notice to Executive from the Company; (iv) Executive willfully
refuses to implement or follow a lawful policy or directive of the Company,
which breach is not cured within 30 days after written notice to Executive from
the Company; or (v) Executive engages in misfeasance or malfeasance demonstrated
by a pattern of failure to perform job duties diligently and professionally. The
Company may terminate Executive’s employment For Cause at any time, without any
advance notice. The Company shall pay to Executive all compensation to which
Executive is entitled up through the date of termination, subject to any other
rights or remedies of the Company under law; and thereafter all obligations of
the Company under this Agreement shall cease.

 

B. By Death. Executive’s employment shall terminate automatically upon
Executive’s death. The Company shall pay to Executive’s beneficiaries or estate,
as appropriate, any compensation then due and owing. Thereafter all obligations
of the Company under this Agreement shall cease.

 

C. By Disability. If Executive becomes eligible for the Company’s long term
disability benefits or if, in the sole opinion of the Company, Executive is
unable to carry out the responsibilities and functions of the position held by
Executive by reason of any physical or mental impairment then the Company may
terminate Executive’s employment. The Company shall pay to Executive all
compensation to which Executive is entitled up through the date of termination,
and thereafter all obligations of the Company under this Agreement shall cease.

 

V. TERMINATION BY EXECUTIVE

 

A. At-Will Termination by Executive. Executive may terminate employment with the
Company at any time for any reason or no reason at all, upon 60 days’ advance
written notice. During such notice period Executive shall continue to diligently
perform all of Executive’s duties hereunder. The Company shall have the option,
in its sole discretion, to make Executive’s termination effective at any time
prior to the end of such notice period. Thereafter all obligations of the
Company shall cease.

 

  3

   



 

VI. TERMINATION OBLIGATIONS

 

A. Return of Property. Executive agrees that all property (including without
limitation all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Executive related to Executive’s employment belongs to the Company
and shall be promptly returned to the Company upon termination of Executive’s
employment.

 

B. Resignation and Cooperation. Upon termination of Executive’s employment,
Executive shall be deemed to have resigned from all offices and directorships
then held with the Company. Following any termination of employment, Executive
shall cooperate with the Company in the winding up of pending work on behalf of
the Company and the orderly transfer of work to other employees. Executive shall
also cooperate with the Company in the defense of any action brought by any
third party against the Company that relates to Executive’s employment by the
Company.

 

VII. INVENTIONS AND PROPRIETARY INFORMATION; PROHIBITION ON THIRD PARTY
INFORMATION

 

A. Proprietary Information Agreement. Executive has entered into and agrees to
continue to be bound by the terms of the Company’s Proprietary Information and
Inventions Agreement (“Proprietary Information Agreement”) attached hereto as
Exhibit B.

 

B. Non-Solicitation. Executive acknowledges that because of Executive’s position
in the Company, Executive will have access to material intellectual property and
confidential information. During the term of Executive’s employment and for one
year thereafter, in addition to Executive’s other obligations hereunder or under
the Proprietary Information Agreement, Executive shall not directly or
indirectly (i) solicit, induce, recruit or encourage any person employed by, or
consulting to, the Company to terminate his or her employment or engagement, or
(ii) use any confidential, proprietary, or trade secret information (as defined
in the Proprietary Information Agreement) to divert or attempt to divert from
the Company any business with any customer, client, member, business partner or
supplier.

 

C. Non-Disclosure of Third Party Information. Executive represents, warrants and
covenants that Executive shall not disclose to the Company, or use, or induce
the Company to use, any proprietary information or trade secrets of others at
any time, including but not limited to any proprietary information or trade
secrets of any former employer, if any; and Executive acknowledges and agrees
that any violation of this provision shall be grounds for Executive’s immediate
termination and could subject Executive to substantial civil liabilities and
criminal penalties. Executive further specifically and expressly acknowledges
that no officer or other employee or representative of the Company has requested
or instructed Executive to disclose or use any such third party proprietary
information or trade secrets.

 

VIII. LIABILITY COVERAGE

 

The Company agrees to maintain commercially reasonable Director’s and Officer’s
Insurance covering the customary potential liabilities of the Executive as an
officer of the Company.

 

  4

   



 

IX. ARBITRATION

 

The Company and Executive agree that any dispute or controversy arising out of,
relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof shall be
settled by arbitration to be held in San Diego, California, in accordance with
the Judicial Arbitration and Mediation Service/Endispute, Inc. (“JAMS”) rules
for employment disputes then in effect (the “Rules”). The arbitrator may grant
injunctions or other relief in such dispute or controversy. The decision of the
arbitrator shall be final, conclusive and binding on the parties to the
arbitration. Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction. The arbitrator shall award the prevailing party all
reasonable costs and attorneys’ fees incurred during any such proceeding, to the
extent available under applicable law. The arbitrator shall apply California law
to the merits of any dispute or claim. Executive hereby expressly consents to
the personal jurisdiction of the state and federal courts located in San Diego,
California for any action or proceeding arising from or relating to this
Agreement or relating to any arbitration in which the parties are participants.
The parties may apply to any court of competent jurisdiction for a temporary
restraining order, preliminary injunction, or other interim or conservatory
relief, as necessary, without breach of this arbitration agreement and without
abridgment of the powers of the arbitrator. EXECUTIVE HAS READ AND UNDERSTANDS
THIS SECTION, WHICH DISCUSSES ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING
THIS AGREEMENT, EXECUTIVE AGREES TO SUBMIT ANY FUTURE CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH EXECUTIVE’S EMPLOYMENT OR TERMINATION
THEREOF, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE OR BREACH OF
THIS AGREEMENT, TO BINDING ARBITRATION, AND THAT THIS ARBITRATION CLAUSE
CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE
RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EXECUTIVE
RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, DISCRIMINATION CLAIMS.

 

X. AMENDMENTS; WAIVERS; REMEDIES

 

This Agreement may not be amended or waived except by a writing signed by
Executive and by a duly authorized representative of the Company other than
Executive. Failure to exercise any right under this Agreement shall not
constitute a waiver of such right. Any waiver of any breach of this Agreement
shall not operate as a waiver of any subsequent breaches. All rights or remedies
specified for a party herein shall be cumulative and in addition to all other
rights and remedies of the party hereunder or under applicable law.

 

XI. ASSIGNMENT; BINDING EFFECT

 

A. Assignment. The performance of Executive is personal hereunder, and Executive
agrees that Executive shall have no right to assign and shall not assign or
purport to assign any rights or obligations under this Agreement. This Agreement
may be assigned or transferred by the Company; and nothing in this Agreement
shall prevent the consolidation, merger or sale of the Company or a sale of any
or all or substantially all of its assets.

 

  5

   



 

B. Binding Effect. Subject to the foregoing restriction on assignment by
Executive, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, directors, agents, successors and
assigns of the Company; and the heirs, devisees, spouses, legal representatives
and successors of Executive.

 

XII. NOTICES

 

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by email, (c) by a nationally recognized overnight courier service; or
(d) by United States first class registered or certified mail, return receipt
requested, to the principal address of the other party, as set forth below. The
date of notice shall be deemed to be the earlier of (i) actual receipt of notice
by any permitted means, or (ii) five business days following dispatch by
overnight delivery service or the United States Mail. Executive shall be
obligated to notify the Company in writing of any change in Executive’s address.
Notice of change of address or email shall be effective only when done in
accordance with this Section XII.

 

Company’s Notice Address:

 

130 N Marina Drive

Long Beach, CA

90803, USA

 

Executive’s Notice Address and Email:

 

Douglas Cesario

130 N Marina Drive

Long Beach, CA

90803, USA

 

doug@nemusbio.com

 

XIII. SEVERABILITY

 

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

 

  6

   



 

XIV. TAXES

 

All amounts paid under this Agreement shall be paid less all applicable state
and federal tax withholdings (if any) and any other withholdings required by any
applicable jurisdiction or authorized by Executive. Notwithstanding any other
provision of this Agreement whatsoever, the Company, in its sole discretion,
shall have the right to provide for the application and effects of Section 409A
of the Code (relating to deferred compensation arrangements) and any related
administrative guidance issued by the Internal Revenue Service. The Company
shall have the authority to delay the payment of any amounts under this
Agreement to the extent it deems necessary or appropriate to comply with Section
409A(a)(2)(B)(i) of the Code; in such event, the payment(s) at issue may not be
made before the date which is six months after the date of Executive’s
separation from service, or, if earlier, the date of death.

 

XV. GOVERNING LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

 

XVI. INTERPRETATION

 

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Sections and section headings contained in
this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement. Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.

 

XVII. OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT

 

Executive agrees that any and all of Executive’s obligations under this
agreement, including but not limited to the Proprietary Information Agreement,
shall survive the termination of employment and the termination of this
Agreement.

 

XVIII. COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.

 

XIX. AUTHORITY

 

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.

 

XX. ENTIRE AGREEMENT

 

This Agreement is intended to be the final, complete, and exclusive statement of
the terms of Executive’s employment by the Company and may not be contradicted
by evidence of any prior or contemporaneous statements or agreements, except for
agreements specifically referenced herein (including the Executive Proprietary
Information and Inventions Agreement). To the extent that the practices,
policies or procedures of the Company, now or in the future, apply to Executive
and are inconsistent with the terms of this Agreement, the provisions of this
Agreement shall control. Any subsequent change in Executive’s duties, position,
or compensation will not affect the validity or scope of this Agreement.

 

  7

   



 

XXI. EXECUTIVE ACKNOWLEDGEMENT

 

EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

 

[Remainder of Page Intentionally Left Blank]

 

  8

   



 

In Witness Whereof, the parties have duly executed this Agreement as of the date
first written above.

 

 

 

COMPANY

 

EXECUTIVE

 

 

 

 

 

 

 

/s/ Punit Dhillon

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

Punit Dhillon

 

/s/ Douglas Cesario

 

 

By

 

Signature

 

 

 

 

 

 

 

Director

 

May 25, 2018

 

 

Title

 

Date

 

 

 

 

 

 

 

May 25, 2018

 

 

 

 

Date

 

 

 

 

   

   



 

EXHIBIT A

 

Form of Separation and Release Agreement

 

This Separation and Release Agreement (“Agreement”) is entered into by and
between Nemus Bioscience, Inc. (the “Company”) and Douglas Cesario (“Employee”),
with respect to the following facts:

 

RECITALS

 

A. On _________, Employee and the Company entered into that certain Executive
Employment Agreement (“Executive Employment Agreement”).

 

B. On _________, Employee’s employment with the Company was terminated and
according to the terms and conditions of the Executive Employment Agreement,
Employee is entitled to certain severance payments so long as Employee executes
this Agreement. By execution hereof, Employee understands and agrees that this
Agreement is a compromise of doubtful and disputed claims, if any, which remain
untested; that there has not been a trial or adjudication of any issue of law or
fact herein; that the terms and conditions of this Agreement are in no way to be
construed as an admission of liability on the part of Releasees (as defined
below) and that Releasees deny liability and intend merely to avoid future
litigation.

 

In consideration of the aforementioned recitals and the mutual covenants and
conditions set forth below and in full settlement of any and all claims arising
out of the Employee’s employment or the termination of that employment, the
Employee and Company hereby agree as follows:

 

AGREEMENT

 



 

1. Separation Pay. In consideration of Employee signing this Agreement, and the
covenants and releases given herein, the Company agrees to pay Employee, upon
this Agreement becoming effective, the gross sum of $____________, less federal
and state withholdings (“Severance Pay”). Employee acknowledges that Employee
would not be entitled to receive the Severance Pay absent this Agreement and the
Executive Employment Agreement. The Company will pay the Severance Pay to
Employee as salary continuation pursuant to the terms of Section III.B. of the
Executive Employment Agreement.

 

 

 

 

2. General Release. Employee, individually and on behalf of Employee’s heirs,
assigns, executors, successors and each of them, hereby unconditionally,
irrevocably and absolutely releases and discharges the Company, each of its
subsidiaries and affiliates and each of their respective directors, officers,
employees, agents, successors and assigns, and any related corporations and/or
entities (“Releasees”) from any and all losses, liabilities, claims, demands,
causes of action or suits of any type, known or unknown, including but not
limited to claims related directly or indirectly to Employee's employment with
Releasees, and the termination of Employee's employment with Releasees,
including claims for age discrimination in violation of the Age Discrimination
and Employment Act and/or California Fair Employment and Housing Act, as well as
all claims for wrongful termination, constructive wrongful termination,
employment discrimination, harassment, retaliation, defamation, fraud,
misrepresentation, infliction of emotional distress, violation of privacy
rights, and any other claims under any state or federal law. This release also
includes any claim for any and all other contractual severance, bonus,
commission, other compensation or any other benefits pursuant to any other
agreement, policy, and/or procedure of the Company. Employee further represents
that Employee has not and will not institute, prosecute or maintain on
Employee’s own behalf, before any administrative agency, court or tribunal, any
demand or claim of any type related to the matters released herein.



 

 

  A-1

   



 



 

3. Employee expressly waives all of the benefits and rights granted to Employee
pursuant to California Civil Code section 1542, and any other applicable state
or federal law. Section 1542 reads as follows:



 



A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OF
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR.



 



 

 

Employee certifies that Employee has read all of this Agreement, including the
release provisions contained herein and the quoted Civil Code section, and that
Employee fully understands all of the same.

 

 

 

 

4. Confidentiality. Employee hereby agrees that, except as required by law or
court order, Employee will not describe or discuss the Company’s or any of its
subsidiaries’ business dealings and/or confidential information with any third
party, and will not describe or discuss this Agreement with any third party
other than Employee’s tax or legal advisors. Employee further agrees Employee
will comply with any continuing obligations under any employment agreement
and/or proprietary information agreement, including but not limited to
protection of the Company’s or its subsidiaries’ trade secrets and
nonsolicitation obligations.

 

 

 

 

5. Time for Consideration of This Agreement/Revocation. Employee acknowledges
that Employee is hereby given 21 days from receipt of this Agreement to consider
signing this Agreement, that Employee is advised to consult with an attorney
before signing this Agreement, and that Employee has the right to revoke this
Agreement for a period of seven days after it is executed by Employee. In the
event that Employee chooses not to sign this Agreement, or chooses to revoke
this Agreement once signed, Employee will not receive the Separation Pay or any
other consideration Employee would not be entitled to in the absence of this
Agreement. This Agreement shall become effective eight days after it has been
signed by Employee.

 

 

 

 

6. General Provisions.



 



 

a. Employee acknowledges that Employee has been given the opportunity to consult
with Employee’s own legal counsel with respect to the matters referenced in this
Agreement, and that Employee has obtained and considered the advice of such
legal counsel as they deem necessary or appropriate, such that they have
voluntarily and freely entered into this Agreement.



 



  A-2

   



 



 

b. This Agreement contains the entire agreement between Employee and the Company
and there have been no promises, inducements or agreements not expressed in this
Agreement.

 

 

 

 

c. The provisions of this Agreement are contractual, not merely recitals, and
shall be considered severable, such that if any provision or part thereof shall
at any time be held invalid under any law or ruling, any and all such other
provision(s) or part(s) thereof shall remain in full force and effect and
continue to be enforceable.

 

 

 

 

d. This Agreement may be pled as a full and complete defense and may be used as
the basis for an injunction against any action, suit, or proceeding that may be
prosecuted, instituted, or attempted by Employee in breach thereof.

 

 

 

 

e. This Agreement shall be interpreted, construed, governed and enforced in
accordance with the laws of the State of California.

 

 

 

 

f. This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, legal representatives, successors and
assigns.

 

 

 

 

g. In any action to enforce this Agreement, the prevailing party shall be
entitled to recover all reasonable attorneys’ fees and costs it expended in the
action.

 

 

 

 

h. Nothing in this Agreement shall be construed as an admission or any liability
or any wrongdoing by any party to this Agreement.

 

 

 

 

i. This Agreement shall not be construed against any party on the grounds that
such party drafted the Agreement.

 

 

 

 

j. Each of the Company’s subsidiaries and affilites shall be deemed to be a
third party beneficiary of this Agreement.



 

[Remainder of Page Intentionally Left Blank]

 

  A-3

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
last date written below.

 

 

 

COMPANY

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

Title

 

Date

 

 

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

 

   



 